Case 21-20111            Doc 293        Filed 03/17/21          Entered 03/17/21 18:28:08            Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF CONNECTICUT
                                        HARTFORD DIVISION

                                                            :
 In re:                                                     :     Chapter 11
                                                            :
 CARLA’S PASTA, INC., et al.,                               :     Case No. 21-20111-JJT
                                                            :     (Jointly Administered)
            Debtors.1                                       :
                                                            :     RE: ECF No. 122


                ORDER AUTHORIZING THE DEBTORS (I) TO EMPLOY
               AND RETAIN LOCKE LORD LLP AS THEIR ATTORNEYS
          PURSUANT TO 11 U.S.C. § 327(a), AND (II) GRANTING RELATED RELIEF

            Upon consideration of the Debtors’ Application for Entry of an Order Authorizing the

 Debtors (I) To Employ and Retain Locke Lord LLP as their Attorneys Pursuant to 11 U.S.C. §

 327(a), and (II) Granting Related Relief (the “Application”)2 and the Walker Declaration and any

 response(s) to the Application; and due and proper notice of the Application having been given;

 and it appearing that no other or further notice of the Application is required; and the Court having

 jurisdiction to consider the Application in accordance with 28 U.S.C. §§ 157 and 1334; and

 consideration of the Application and the requested relief being a core proceeding pursuant to 28

 U.S.C. § 157(b)(2); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

 1409; and the relief requested in the Application and provided for herein being in the best interest

 of the Debtors, their estates, and creditors; and after due deliberation and sufficient cause appearing

 therefor, and due and proper notice of the Application having been provided to the Notice Parties;

 and it appearing that no other or further notice need be provided; and the Court having held one or


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Carla’s Pasta, Inc. (5847) and Suri Realty, LLC (5847). The Debtors’ corporate headquarters and service
 address is 50 Talbot Lane, South Windsor, Connecticut 06074.
 2
     Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Application.



 91290455v.7
Case 21-20111       Doc 293     Filed 03/17/21     Entered 03/17/21 18:28:08         Page 2 of 3




 more hearings to consider the relief requested in the Application and all of the proceedings had

 before this Court; and all objections to the Application having been withdrawn, resolved, or

 overruled; and the Court having determined that the legal and factual bases set forth in the

 Application and the Walker Declaration establish just cause for the relief granted herein; and after

 due deliberation and sufficient cause appearing therefor

            IT IS HEREBY ORDERED THAT:

            1.   The Application is GRANTED as provided herein.

            2.   Pursuant to sections 327(a), 328, and 1107(b) of the Bankruptcy Code, the Debtors

 are hereby authorized to retain Locke Lord as their attorneys in the Chapter 11 Cases, and Locke

 Lord is authorized to perform any and all legal services for the Debtors that are necessary and

 appropriate in connection with these Chapter 11 Cases, including those services described in the

 Application and the Walker Declaration.

            3.   Locke Lord shall be compensated in accordance with orders of this Court, and will

 file interim and final fee applications for allowance of its compensation and reasonable and

 necessary expenses and shall be subject to sections 330 and 331 of the Bankruptcy Code, the

 Bankruptcy Rules, and the Local Bankruptcy Rules, and such other procedures as may be fixed by

 order of this Court, to the extent such compensation and expenses are to be paid from the Debtors’

 estates.

            4.   Locke Lord shall provide written notice to the Debtors and the United States

 Trustee prior to any increases in any of Locke Lord’s rates for any individual utilized by Locke

 Lord.




                                                  2

 91290455v.7
Case 21-20111   Doc 293   Filed 03/17/21   Entered 03/17/21 18:28:08   Page 3 of 3
